Per Curiam.
The question which appellants seek to have determined in advance of the trial does not necessarily arise on this motion.  Whatever might be the case in an action brought solely under section 58 of the Stock Corporation Law, upon which we express no opinion, we cannot say that the allegations and characterizations sought to be stricken from the complaint in its present form are irrelevant and immaterial so far as concerns the cause of action for waste and misfeasance in connection with the salaries. The order should be affirmed. All concur. Present • — • Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ. Order affirmed, with ten dollars costs and disbursements.